           Case 1:18-cr-00328-KPF Document 375 Filed 06/25/20 Page 1 of 1




                                                         MEMO ENDORSED
  June 25, 2020

  By ECF

  Honorable Katherine Polk Failla
  United States District Judge
  Southern District of New York
  40 Foley Square
  New York, NY 10007

  Re:    United States v. Ahuja and Shor, 18 Cr. 328 (KPF)
         Defendants’ Joint Request for an Order Requiring Disclosure and for a
         Hearing on Brady/Giglio Violations

  Dear Judge Failla:

       We write on behalf of defendants Ahuja and Shor regarding the government’s letter to
  the Court dated June 24, 2020. We believe that the letter—in which the government agrees
  to take only certain limited steps in response to the issues raised on our letter dated June 19,
  2020—raises more questions than it answers. We accordingly request permission to file a
  reply on or before July 2.

                                              Very truly yours,



                                              Justin S. Weddle


Application GRANTED.



Dated: June 25, 2020                            SO ORDERED.
       New York, New York



                                                HON. KATHERINE POLK FAILLA
                                                UNITED STATES DISTRICT JUDGE
